Case 1:21-md-02989-CMA Document 193 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to:

   21-21428-CIV-ALTONAGA
   21-21430-CIV-ALTONAGA
   21-21432-CIV-ALTONAGA
   21-21441-CIV-ALTONAGA
   21-21442-CIV-ALTONAGA
   21-21444-CIV-ALTONAGA
   21-21445-CIV-ALTONAGA
   21-21446-CIV-ALTONAGA
   21-21447-CIV-ALTONAGA
   21-21448-CIV-ALTONAGA
   21-21450-CIV-ALTONAGA
   21-21451-CIV-ALTONAGA
   21-21453-CIV-ALTONAGA


     SEVENTH ORDER OF CONSOLIDATION AND ADMINISTRATIVE CLOSE-OUT

            THIS CAUSE is before the Court sua sponte. The above-styled cases are consolidated in

   MDL proceeding 21-2989-MDL for all pretrial purposes, and the parties are directed to submit all

   filings in the MDL action. It light of the consolidation of all cases in the MDL action, it is

            ORDERED AND ADJUDGED that the Clerk of the Court shall mark the following cases

   as CLOSED for administrative purposes only:

   21-21428-CIV-ALTONAGA
   21-21430-CIV-ALTONAGA
   21-21432-CIV-ALTONAGA
   21-21441-CIV-ALTONAGA
   21-21442-CIV-ALTONAGA
   21-21444-CIV-ALTONAGA
Case 1:21-md-02989-CMA Document 193 Entered on FLSD Docket 04/16/2021 Page 2 of 2

                                                   CASE NO. 21-2989-MDL-ALTONAGA


   21-21445-CIV-ALTONAGA
   21-21446-CIV-ALTONAGA
   21-21447-CIV-ALTONAGA
   21-21448-CIV-ALTONAGA
   21-21450-CIV-ALTONAGA
   21-21451-CIV-ALTONAGA
   21-21453-CIV-ALTONAGA

         All pending motions in the above-listed cases are DENIED WITHOUT PREJUDICE.

         DONE AND ORDERED in Miami, Florida, this 16th day of April, 2021.



                                                   _________________________________
                                                   CECILIA M. ALTONAGA
                                                   UNITED STATES DISTRICT JUDGE

   cc:   counsel of record; pro se parties




                                             2
